Title: To George Washington from William Irvine, 9 September 1780
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Camp near New Bridge Sepr 9th 1780.
                        
                        The inferiority of the French fleet, and great deficiency of the number of Troops demanded from the States;
                            aded to the want of supplys for the few we have—Will I fear render any efforts against New York impracticable—nor can I see
                            the least prospect of any Offensive operations in any quarter being successfull—unless such reinforcements should shortly
                            arrive, to the fleet of our Allies; as will give them a decided superiority—or unless the Enemy soon change their
                            position.
                        Making small Detachments from the main Army, have, and always will be attended wth pernicious consequences—It
                            weakens to so great a degree as to render it incapable of acting offensively—whilst at the same time—the Detachments are
                            either cut to pieces or dwindle to nothing—and what makes this peculiarly mortifying is, that these Detachments must be
                            composed in our present circumstances of the best Troops; as well as such as are for the War—And this must continue to be
                            the case till the whole Army are engaged for the War—I am conscious any measures tending to prolong the War cannot be for
                            the benefit of the United States.
                        But as their exertions have not, thitherto been sufficient to put it in the power of the Army to do what is
                            unreasonably, & but too generally expected from them (Nor is there room even to hope for it as long as the
                            present measures are pursued) I am therefore of opinion that the States should be once more called on, in the most solemn
                            manner And explicit terms to adopt ways & means of raising Men for the War instantly, and at the same time provide
                            for their support.
                        Should the exertions of the States succeed, even to come up to our most sanguine wishes-- it will be
                            impossible to get an Army together, before the terms of service of the Levies are expired even sufficient to act on the
                            defensive—this I think will appear very evident when is considered the Enemy’s force at New York—and
                            what ours will then be. I am against Detaching to the Southward from this Army-- except on this presumption—Viz. that it
                            can be made so large as to be able to act on the offensive and witha strong probability of success, for which there is I
                            think no just ground to expect untill the French fleet becomes superior to the Enemy--But should this be
                            the case a Detachment might be made from the French & our Army conjunctively and embarked in Transports to be
                            convoyed by the fleet—I think about 2000 effective Troops with the fleet, would be sufficient to reduce Charles Town—if it
                            falls, Savanna & Augustine will become an easy conquest—these Troops to be composed of 2000 from this Army; 3000
                            French; 3000 from Maryland and Virginias these last I count on in this manner—as Virginia has proposed
                            to raise three thousand I set down for two—and hope as many Marylanders yet remain, or can be collected as will make one
                            thousand.
                        The fleet and Army to sail at a given time—wich must be governed by the time it may be
                            practicable for the Southern Troops to meet them at Charlestown; as I propose they should march by land
                            from Virginia—But should the second Division of the French fleet arrive in time—one Division of the Troops—(whih I suppose
                            to be five thousand) with the whole Fleet, may be sent—the other Division join your Excellency.
                        In this case no Detatchment to be sent from this Army provided the southern Troops amount to three thousand
                            or upwards.
                        In the mean time the Army must be Reunited here--and every possible preparation made for active operations
                            early in the Spring--when-- The Fleet & Army can rejoin us-- if successfull. I much doubt however whether this plan-- or
                            indeed any other, can be carried on to purpose unless the States can procure an immediate loan of Spetia
                            Specie from some foreign State or fall on some mode to raise hard cash at home—As I am not acquainted
                            with Finance shall not pretend to give any opinion how this can or ought to be done—But I am too sure that the paper
                            Currency will not procure supplies for the Army—and that the longer it is attempted, the greater our difficulties will
                            be—and must be given up at last—at least to the end of the War. I have the honor to be Sir Your Excellencys Most Obedient
                            Humble Servant
                        
                            Wm: Irvine

                        
                    